DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 27-29, drawn to an apparatus, classified in A61M25/003.
II. Claims 19-26, drawn to a method, classified in A61M5/1723.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different, such a process that treats areas in a patient other than the pulmonary artery.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require a different search, including different classes/subclasses and/or search strings. For example, the invention of group II would require a search specifically dedicated to treatment of pulmonary arteries that would not be required by a search for the invention of group I.
During a telephone conversation with Jordan Pringle on 11/18/22 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-18 and 27-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein the first catheter comprises a first number of lumens, and wherein the first catheter comprises a second number of lumens”. This is unclear as it is not apparent whether applicant intends to say that different portions/cross-sections of the first catheter have different numbers of lumens, or if the applicant intended to refer to a part other than the first catheter in at least one instance from the quote above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7, 15-18, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 2014/0025037 A1, hereafter ‘Elkins’) in view of Angel et al. (US 2010/0217304 A1, hereafter ‘Angel’).
As to claim 1, Elkins discloses an apparatus (Figs. 52, 53) comprising: a first catheter (794) having a proximal end (796) and a distal end (798), wherein a distal portion of the first catheter includes a first plurality of outlets (808 and 810); a first lumen (772) having a proximal end (not numbered but a lumen must necessarily have a proximal end) and a distal end (802), wherein the distal end of the first catheter extends distally past the distal end of the first lumen (see Fig. 52); a second lumen (770) having a proximal end (not numbered but a lumen must necessarily have a proximal end) and a distal end (800), wherein the distal end of the first catheter extends distally past the distal end of the second lumen (see Fig. 52; it can be said that the first catheter 794 extends further into the patient and thus further distally); and a second catheter (788) having a proximal end (790) and a distal end (792), wherein a distal portion of the second catheter includes a second plurality of outlets (804 and 806), wherein the distal end of the second catheter is configured to be positioned substantially within the second lumen when the second catheter is in a first position, and wherein the distal end of the second catheter is configured to extend through an opening (800) in the distal end of the second lumen in a second position (see para 0227 and 0228; second catheter 788 fully capable of being inserted and withdrawn through second lumen 770).
Elkins mentions pressure sensors (para 0252) but does not expressly recite wherein; the first lumen comprises one or more pressure sensors at or near the proximal end of the first lumen and/or one or more pressure sensors at or near the distal end of the first lumen.
Angel discloses that pressure sensors may be disposed within lumens (see para 0002, 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Elkins in view of Angel such that the first lumen comprises one or more pressure sensors at or near the proximal end of the first lumen and/or one or more pressure sensors at or near the distal end of the first lumen. One would have been motivated to do so in order to measure a pressure at or near the proximal end of the first lumen and/or at or near the distal end of the first lumen (see para 0002, 0066 of Angel).

As to claim 2, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins further discloses wherein the second catheter includes a curved section that extends away from the distal end of the first lumen in an opposite direction from a curved section of the first catheter when the second catheter is in the second position (see Fig. 52 of Elkins).
As to claim 4, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins as modified above does not expressly recite wherein a length of the first catheter from the distal end of the first lumen to the distal end of the first catheter is in a range of about 3 cm to about 40 cm. However, applicant's specification does not appear to disclose any particular advantages or unexpected results of making it so a length of the first catheter from the distal end of the first lumen to the distal end of the first catheter is in a range of about 3 cm to about 40 cm.  Varying the size of the device including the length of the first catheter from the distal end of the first lumen to the distal end of the first catheter would constitute a mere change in size of the components, well within the capabilities of one of ordinary skill to decide and construct based on design choice.
As to claim 7, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins as modified above does not expressly recite wherein the distal portion of the first catheter has a length ranging from about 3 cm to about 40 cm, and wherein the distal portion of the second 20catheter has a length ranging from about 3 cm to about 40 cm. However, applicant's specification does not appear to disclose any particular advantages or unexpected results of making it so the distal portion of the first catheter has a length ranging from about 3 cm to about 40 cm, and wherein the distal portion of the second 20catheter has a length ranging from about 3 cm to about 40 cm. And, since the claim does not explicitly define where “the distal portion of the first catheter” and “the distal portion of the second catheter” begin or end, one could arbitrarily define these portions in a manner that reads on the claim. Regardless, however, varying the size of the device including the length of the distal portion of the first catheter and the distal portion of the second catheter would constitute a mere change in size of the components, well within the capabilities of one of ordinary skill to decide and construct based on design choice.
As to claim 15, Elkins in view of Angel teaches the apparatus of claim 1 as described above. While the combination does not expressly recite a teaching such that at least one pressure sensor of the one or more pressure sensors at least partially obstructs the first lumen, applicant’s specification does not give any criticality for the location(s) of the one or more pressure sensors (see at least para [0036] of the instant P.G. Pub). Therefore, one of ordinary skill in the art would have been well aware of the purpose of a pressure sensor and could have determined an appropriate location (including inside a lumen such that the one or more pressure sensors at least partially obstructs the lumen) for the one or more pressure sensors as a simple rearrangement of parts that is most relevant to the procedure being performed (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04).
As to claim 16, Elkins in view of Angel teaches the apparatus of claim 1 as described above. While the combination does not expressly recite a teaching such that at least one pressure sensor of the one or more pressure sensors extends distal to the distal end of the first lumen, applicant’s specification does not give any criticality for the location(s) of the one or more pressure sensors (see at least para [0036] of the instant P.G. Pub). Therefore, one of ordinary skill in the art would have been well aware of the purpose of a pressure sensor and could have determined an appropriate location (including extending distal to the distal end of the first lumen) for the one or more pressure sensors as a simple rearrangement of parts that is most relevant to the procedure being performed (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04).
As to claim 17, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins further discloses wherein a cross-section of the first catheter, the first lumen, and the second lumen are positioned in a side-by-side linear configuration (see Fig. 53 of Elkins).
As to claim 18, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins further discloses wherein a cross-section of the first catheter, the first lumen, and the second lumen are positioned in a triangular configuration (see Fig. 52 of Elkins, if taking a cross section in a plane parallel to the view seen in Fig. 52 and along a central axis of the catheter system 760, the first catheter, the first lumen, and the second lumen are positioned in a triangular configuration).
As to claim 28, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins further discloses wherein the distal end of the first catheter comprises a first curved section biased to have a curve in an unconstrained condition, and wherein the first curved section of the first catheter extends away from the distal end of the first lumen (see Fig. 52 and para 0227 teaching how “Distal portion 798 of right delivery tube 794 has a memory shape to extend out of right port 802 when advanced in sheath 762 and mid port 808 and end port 810.”).
As to claim 29, Elkins in view of Angel teaches the apparatus of claim 1 as described above. Elkins further discloses wherein the second lumen is coupled to one or more of (i) the first catheter and (ii) the first lumen proximal to the first plurality of outlets of the first catheter (see Fig. 52, 53).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel as applied to claim 2 above, and further in view of Stevens et al. (US 5,916,193, ‘Stevens’).
As to claim 3, Elkins in view of Angel teaches the apparatus of claim 2 as described above, but does not expressly recite wherein the curved section of the first catheter has a radius of curvature in a range from about 3 cm to about 500 cm.
However, this is a relatively large range and Stevens teaches “A bend 616 is formed in a distal portion of shaft 604 at an angle α usually in a range of 40° to 90°, and preferably about 50° to 60°, to facilitate placement of distal end 606 in the pulmonary artery when introduced into the heart via one of the vena cavae” (paragraph beginning line 33 col. 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to to modify the curved section of the first catheter of Elkins, including to have a radius of curvature in a range from about 3 cm to about 500 cm, depending on where one intends to use the device, based off the teachings of Stevens (see paragraph beginning line 33 col. 11 of Stevens).

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel as applied to claim 1 above, and further in view of Purdy et al. (US 2011/0092955 A1, hereinafter ‘Purdy’).
As to claim 5, Elkins in view of Angel teaches the apparatus of claim 1 as described above, but do not expressly recite a balloon coupled to the distal end of the first catheter.
However Purdy does disclose use of balloons for placement/retention purposes (see Fig. 18, paragraphs 0147-0150 of Purdy). It thus would have been obvious to one of ordinary skill in the art to add a balloon and couple it to the distal end of the first catheter of Elkins to retain the distal end within a desired treatment area (see Fig. 18, paragraphs 0147-0150 of Purdy).

As to claim 6, Elkins in view of Angel teaches the apparatus of claim 1 as described above, but are silent to a pressure transducer line coupled to the one or more pressure sensors and positioned within the first lumen.
Purdy discloses use of pressure transducer lines (leads 87 & 88; see paragraphs 0114-0115, Fig. 6) within a lumen (lumen of 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pressure transducer lines coupled to the one or more pressure sensors and positioned within the first lumen if added to Elkins in view of Purdy to transmit power and signals relating to a measured fluid pressure.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel as applied to claim 1 above, and further in view of Core (US 2004/0127855).
As to claim 8, Elkins and Angel are silent on a first hemostatic valve disposed within each of the first plurality of outlets, and a second hemostatic valve disposed within each of the second plurality of outlets. 
Core discloses a hemostatic valve device that is used with catheters (abstract) and teaches “a hemostatic valve is intended to minimize blood loss during a catheterization procedure” (para 0006, also see paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a first hemostatic valve disposed within each the first plurality of outlets, and a second hemostatic valve disposed within each of the second plurality of outlets in the modified version of Elkins based off of Core as a way to prevent unwanted flow of blood (see para 0005, 0006 of Core).

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel as applied to claim 1 above, and further in view of Goble et al. (US 2004/0030281 A1, hereinafter ‘Goble’).
As to claim 9, Elkins in view of Angel discloses the apparatus of claim 1 but is silent on a first pump coupled to at least one of the first catheter and the second catheter; and a first reservoir coupled to the first pump.
Goble discloses a first pump (4; Fig. 1, para 0026) coupled to at least one of a first catheter (15) and a second catheter (10); and a first reservoir (3) coupled to the first pump (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a first pump such as that taught by Goble with the apparatus of Elkins as modified above for the purpose of providing fluid delivery to at least one of the first and second catheter (see Fig. 1 para 0026 of Goble).

As to claim 12, Elkins in view of Angel and Goble discloses the apparatus of claim 9 as described above. Goble further discloses wherein the first pump (4) is coupled to the first catheter (15) (see Fig. 1), and wherein the apparatus further comprises: a second pump (2) coupled to the second catheter (10), wherein the first reservoir (3) is coupled to the first pump, and wherein a second reservoir (1) is coupled to the second pump (Fig. 1 of Goble). It thus would have further been obvious to add these features to Elkins to provide two different pump and/or reservoir sources.
As to claim 13, Elkins in view of Angel and Goble discloses the apparatus of claim 12 as described above. Goble further discloses wherein the first reservoir includes a first treatment solution (the aspiration fluid could be interpreted as a treatment solution), and wherein the second reservoir includes a second treatment solution (see para 0027 of Goble). It thus would have further been obvious, based off the teachings of Goble, to add these features to Elkins depending on an intended use of the modified Elkins.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel and Goble as applied to claim 9 above, and further in view of Moberg et al. (US 2008/0051714, hereinafter 'Moberg').
As to claim 10, Elkins in view of Angel and Goble teaches the apparatus of claim 9 as described above.
Elkins, Angel, and Goble are silent on a volume sensor positioned in the first reservoir, wherein the volume sensor is configured to determine a volume of treatment solution remaining in the first reservoir; and a wireless communication interface configured to transmit the determined volume to a computing device.
Moberg discloses an infusion medium delivery system and teaches "a sensor may be provided in (or otherwise associated with) the reservoir to detect a low volume of infusion medium in the reservoir. For example, a sensor may be configured to detect a condition at which the volume of infusion medium in the reservoir reaches a threshold minimal level… In one embodiment, the visible warning may be provided as a message on an electronic display (as described above) on the durable housing portion 22. Alternatively or in addition, a warning signal condition may be communicated to and displayed on a remote CCD 16 or computer 18 (FIG. 2), for example, through wireless communication electronics as described above” (para 0189).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a volume sensor and a wireless communication interface connected to the first reservoir of Elkins as modified above as described by Moberg in order to monitor the level of a substance within the first reservoir.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel and Goble as applied to claim 9 above, and further in view of Johansson et al. (US 2003/0104073, hereinafter 'Johansson').
As to claim 11, Elkins in view of Angel and Goble teaches the apparatus of claim 9 as described above. Goble further discloses a second pump (2) coupled to the second catheter (10) (Fig. 1). The broad language of "coupled to" would allow nearly any combination of pumps and/or reservoirs to read on the claims since all of the parts would be "coupled” together in the assembly thus Goble could be interpreted as teaching wherein the first reservoir is coupled to both the first pump and the second pump and it would have further been obvious to modify Elkins in such a manner to pump fluid from the first reservoir through first and second pumps. Regardless, however, see below.
Johansson discloses a catheter apparatus and teaches use of various pumps and reservoirs coupled to the pumps and to the rest of the catheter apparatus (Fig. 5, para 0140, 0160). Johansson further discloses “Also provided by the subject invention are kits for use in enhancing fluid flow through a vascular site occupied by an occlusion. The subject kits at least include a catheter device or system, as described above. The kits may further include one or more additional components and accessories for use with the subject catheter systems, including tubing for connecting the various catheter components with fluid reservoirs, syringes, pumping means, etc” (para 0160, also see Fig. 5, para 0016, 0140 of Johansson). Johansson thus already appears to disclose multiple pumps and reservoirs. Examiner thus believes that in view of the teachings of both Johansson and Goble, it would have been obvious to one of ordinary skill in the art to use any of various combinations of pumps, reservoirs, and catheters with device of Elkins such as those in claim 11 based on the task at hand.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Angel and Goble as applied to claim 12 above, and further in view of Brier (US 2007/0088286).
As to claim 14, Elkins in view of Angel and Goble teaches the apparatus of claim 12 as described above. None of the references are explicit to wherein the first reservoir has a first unique identifier, and wherein the second reservoir has a second unique identifier.
Brier discloses an identification system for intravenous tubing and teaches “Each line and its corresponding reservoir are marked with at least one flag and label that have a unique color and pattern such that all of the flags and labels on one line and its corresponding reservoir match but differ in both color and pattern to all of the flags and labels on the other lines and reservoirs” (para 0010). 
It would have been obvious to one of ordinary skill in the at the time the invention was filed to add some type of unique identifier, such as the flags and/or labels as taught by Brier, to each of the reservoirs of Elkins as modified above so one could easily distinguish between different reservoirs/solutions.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 27, while Elkins in view of Angel teaches the apparatus of claim 1 as described above, but is silent to wherein the first catheter comprises a first number of lumens, and wherein the first catheter comprises a second number of lumens that is fewer than the first number of lumens, wherein the second number of lumens are distal to the distal end of the first lumen, distal to the distal end of the second lumen, or distal to both the distal end of the first lumen and the distal end of the second lumen in combination with the limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783